Citation Nr: 0818231	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck and back 
disorder with arthritis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to July 
1954 and from October 1961 to February 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
The veteran's claims file was subsequently transferred to the 
Waco, Texas RO.

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in May 2006.  The veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

This claim was previously before the Board in August 2006.  
At that time, the Board found that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a neck and back disorder, to include 
arthritis.  To that extent, the Board granted the veteran's 
appeal.  Although the Board reopened the veteran's service 
connection claim, the Board denied the claim on the merits in 
the same decision dated August 2006.

The veteran appealed the Board's August 2006 denial of his 
claim to the United States Court of Appeals for Veterans 
Claims (Court) on the grounds that VA failed to obtain 
relevant VA medical records and associate these records with 
the veteran's claims file.  In an Order dated November 28, 
2007, the Court granted the veteran's joint motion request 
for a remand as it pertained to the issue of entitlement to 
service connection for a neck and back disorder with 
arthritis.  The Order left undisturbed that part of the 
Board's August 2006 decision that reopened the veteran's 
claim of entitlement to service connection for a neck and 
back disorder with arthritis.  Having found that new and 
material evidence was submitted, the only issue currently on 
appeal is entitlement to service connection for a neck and 
back disorder with arthritis.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The Board notes as a preliminary matter that the veteran has 
not been provided with a duty-to-inform notice that fully 
complies with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification and inform him of the type of information and 
evidence needed to substantiate a service connection claim 
for a neck and back disorder with arthritis.  The veteran 
should also be informed that certain chronic diseases, such 
as arthritis, are subject to presumptive service connection 
if the arthritis was manifest to a degree of 10 percent or 
more within one year of discharge from service.  See 38 
C.F.R. §§ 3.307(a)(3), 3.309 (2007).  This letter must also 
inform the veteran that he should submit any evidence in his 
possession pertaining to the claim.  

The veteran testified at the May 2006 Travel Board hearing 
that he injured his back in service while swinging a mallet.  
The veteran was unable to recall the year that the claimed 
injury occurred, but stated that he was taken by a fellow 
soldier, T.R., to Walter Reed Army Medical Center (WRAMC) for 
treatment.  The veteran indicated that no x-rays were taken, 
but that he was prescribed "pain pills."  

Associated with the veteran's claims file is a "buddy" 
statement dated June 1998 from T.R., a fellow soldier who 
purportedly drove the veteran to WRAMC for treatment after an 
injury occurred.  T.R. stated:

I know that [the veteran] got hurt some 
way because I drove him to Walter Reed 
hospital the day it happen [sic]. . . . 
I left him at the hospital and returned 
later that afternoon to get him.  He was 
in pain and had some medicines with him 
and also pain pills. 

Service medical records (SMRs) associated with the veteran's 
claims file revealed no diagnosis of or treatment for a 
claimed neck or back injury during any period of active 
service.  

The first pertinent post-service treatment record is dated 
October 1985.  The veteran reported having neck pain to a VA 
examiner at that time.  The neck pain was allegedly worse in 
the morning, and the veteran reported a past medical history 
significant for tendonitis.  The examiner indicated that the 
veteran was "hurt" three years ago.

In a letter dated September 1998, J. Welch, M.D. stated that 
the veteran was a patient of his for seven years.  Notably, 
the veteran reported thoracic spine pain "since he left the 
military."  Dr. Welch diagnosed the veteran as having 
osteoarthritis, probably post-traumatic, of the upper 
thoracic spine.  No evidence of paralysis or difficulty in 
movement of the extremities was noted, but Dr. Welch 
indicated that the veteran experienced sleep disturbance and 
was "somewhat stooped and cannot straighten up." 

The veteran sought additional care from Dr. Welch in July 
2000.  Dr. Welch stated that "I believe he is continuing to 
use Celebrex for his back pain which was first obtained in an 
injury and [sic] the military."

An outpatient VA treatment note dated July 2003 found the 
veteran to have intermittent neck pain.  The impression was 
"neck pain due to cervical djd [degenerative joint disease] 
- tylenol is effective."  Cervical spine x-rays taken at a 
VA medical facility in July 2005 were interpreted to show the 
presence of extensive cervical spondylitic changes.  In 
particular, a loss of cervical lordosis and kyphosis was 
present.  The radiologist noted the presence of facetal 
degenerative changes and observed that "C4-C5 through C7-T1 
disk spaces are reduced in height."     

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this instance, the veteran has 
not been afforded a VA examination.  Thus, the RO should 
contact the appropriate VA medical facility and arrange an 
orthopedic examination to ascertain the nature and etiology 
of any and all neck and back conditions, to include DJD, and 
their relationship, if any, to active service.

In a letter to the Board dated April 2008, the veteran's 
representative indicated that there were outstanding private 
and VA treatment records pertaining to the veteran's claim 
that were not associated with the claims file.  Thus, the RO 
should ask the veteran to identify all VA and non-VA sources 
of treatment for his claimed neck and back injury.  The 
veteran should provide, or authorize VA to obtain, any and 
all records identified as relevant by the veteran.  

The veteran's representative also requested that the Board 
obtain the veteran's records from the Social Security 
Administration (SSA).  Thus, the RO should request complete 
copies of any Social Security Administration (SSA) disability 
records pertaining to the veteran and associate such 
documentation with the claims file.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from June 28, 2007, to the present.
    
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type 
of evidence necessary to establish service 
connection on a direct and presumptive 
basis for a neck and back disorder with 
arthritis.  The letter must also inform 
the veteran that he should submit any 
evidence in his possession pertaining to 
the claim.
 
2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his claimed neck and 
back disorder.  The veteran should be 
informed that he should provide or 
authorize VA to obtain all relevant 
treatment records pertaining to the 
claimed disability.  

In addition, the RO should obtain VA 
treatment records dated June 28, 2007, to 
the present.  All efforts to obtain 
records identified by the veteran should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided or if no such records exist.  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  The RO should contact the appropriate 
Federal agency and attempt to obtain 
complete copies of the veteran's Social 
Security Disability records.  All efforts 
to obtain these records should be fully 
documented, and the Federal agency should 
provide a response if all of the records 
have already been provided or if no such 
records exist.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

4.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination to ascertain the nature and 
etiology of any and all back and neck 
conditions and proper diagnoses thereof.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner determines that the 
veteran currently has a neck and/or back 
disorder, to include DJD, the examiner is 
asked to express an opinion as to whether 
the veteran's condition is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
active military service, to include as a 
result of a claimed back injury while 
swinging a mallet. The examiner must 
provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



